Citation Nr: 0108295	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran has ratable nonservice-connected disabilities 
including postoperative residuals of a lumbar laminectomy; 
a depressive disorder; discogenic disease; spinal stenosis 
of the cervical spine; chronic obstructive pulmonary 
disease; residuals of a fracture of the left mid tibia; 
polyneuropathy of both hands; and a seizure disorder.  The 
disabilities are rated as 70 percent disabling when 
combined.

3. The veteran was born in March 1946, has a high school 
education, six months of CNA (Certified Nursing Assistant) 
training for nurses aid, and employment experience as a 
warehouse worker, truck driver, and caregiver for the 
severely disabled.  He last worked in March 1999 as a 
manager of a shelter for men.  

4. The veteran's physical disabilities permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The two ways that 
permanent and total disability may be shown are:  (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
at 446.  The "objective" standard requires demonstration of 
specific minimum percentage ratings and the permanence of 
those percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.

If a permanent and total disability rating is not warranted 
under the "objective" standard and the veteran is 
unemployable, the RO should consider the issue of entitlement 
to a permanent and total disability rating on an extra-
schedular basis.  See Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  VA regulations 38 C.F.R. §§ 3.321(b)(2) and 
4.17(b) require that a veteran be "unemployable" before 
consideration of extraschedular entitlement to pension 
benefits.  Consideration must be given to the veteran's 
disabilities, age, occupational background, and other related 
factors.

The Court has held that the significant issue is whether the 
veteran is capable of performing the physical and mental acts 
required of employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, 
marginal employment, odd job employment, and employment at 
half the usual remuneration is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

In this case, the Board finds that the veteran meets the 
minimum schedular rating for consideration of a nonservice-
connected pension.  His disabilities include nonservice-
connected postoperative lumbar laminectomy rated as 40 
percent disabling; depressive disorder rated as 30 percent 
disabling; discogenic disc disease, spinal stenosis cervical 
spine, rated as 20 percent disabling; and chronic obstructive 
pulmonary disease, fracture left mid tibia, polyneuropathy 
both hands, and seizure disorder which are all rated as zero 
percent disabling.

In light of the above, the Board finds that the sole 
remaining issue is whether the veteran is unable to secure 
and follow substantially gainful employment by reason of such 
disabilities.  The Board is to consider the issue of 
unemployability in the context of the veteran's disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.19 (2000).

After review of the claims file, the Board finds that the 
veteran is unable to maintain substantially gainful 
employment as the result of his disabilities.  In making its 
determination, the Board notes that the veteran is currently 
55 years old and he has completed 12 years of formal 
education with additional training as a Certified Nursing 
Assistant.  

The evidence of record, including a July 1999 report of VA 
examination, VA hospitalization and outpatient treatment 
records, and the veteran's December 1999 personal hearing 
testimony, reflect that he last worked in March 1999 and that 
he currently has multiple physical and psychiatric 
disabilities that render him unemployable.  The veteran has 
reported that his most recent employment was in March 1999 as 
a night manager for a men's shelter and that he was unable to 
continue in this job.  He stated that his low back and neck 
pain as well as his depression prevented him from remaining 
in this area of employment.  He has also complained of 
experiencing numbness in his hands and feet which cause 
functional impairment.  The veteran has testified that, prior 
to his employment at the men's shelter, he worked as a 
caregiver for the disabled.  However, he "only lasted about 
two days because [he] couldn't lift the patients."  The 
veteran also reported that his occupational history included 
employment as a warehouse worker and truck driver.  He had to 
leave these jobs due to recurrent back injuries.  The 
evidence shows that veteran underwent cervical spine surgery 
in July 1999 and was expected to return to employment after 
this procedure.  However, he has continued to experience 
transient pains in the left shoulder and upper arm as well as 
loss of sensation in both arms and he has testified to an 
inability to find sedentary employment.

The Board finds that, when all of the veteran's disabilities 
are considered, both physical and psychological, in concert 
with his age, education, and occupational background, the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Accordingly, resolving doubt in the 
veteran's favor as required by the regulations, the Board 
finds that he is entitled to a permanent and total disability 
evaluation for pension purposes.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

